DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: measurement means in claims 1, 5, 22 and 25, transmitting means in claims 1, 4, 18, 22 and 25, means for selectively enabling and enabling means in claims 1-3, 22 and 27, power generation means in claim 17, and data receiving means in claim 18.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The structure described in the specification par[0007] for measurement means  is described as a hardware circuitry that is referred as a sensor capable of measuring or detecting a physical property of an environment, in particular, temperature and pressure.
The structure described in the specification par[0008] for transmitting means
The structure described in the specification par[0009] for means for selectively enabling and enabling means is described as a hardware circuitry that is refer to an electrically actuated switch for electrically connecting or disconnecting a power supply to power an electrical circuit and/or for engaging/disengaging any power supply.
The structure described in the specification par[0032] for power generation means is described as a hardware circuitry that is referred as a power generator operable to generate electrical power.  Such a power generator may generate electrical power by converting kinetic or heat energy into electrical energy via the use of turbines, alternators and/or thermoelectric generators.
The structure described in the specification par[0034] for  receiving means is described as a hardware circuitry that is referred as a data receiver operable to receive electromagnetic signals that have originated from a transmitter.  Optionally, the data receiver decodes such signals into a form that is understood by a device such as a data logger or other processing unit.
 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 is rejected as stated above because due to their dependency from claim 22. Claim 24 is also indefinite.
Claim 28 recites the limitation "the activation signal" in line 4. It is unclear and indefinite to which activation signal is referring to? Is it the activation signal that is detected by the listening condition? Or is it the activation signal that is transmitted from the receiving station to the gauge device?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7, 10-11, 17-18, 22, 24-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogacheva et al. (EP2434091A1) hereafter Rogacheva, in view of Fripp et al. (US2017/0248009A1) hereafter Fripp.
Regarding claim 1, Rogacheva discloses a downhole gauge device for use in a well, the downhole gauge device comprising: 
one or more electrical systems (fig 1:2& fig 2:2, par[0036], [0038]) including at least one measurement means for obtaining measurement data (fig 2:43, par[0038]: The sensor module 43 is technically equivalent to the measuring means that collects pressure as a measurement data) and a data transmitting means configured to transmit measurement data to a receiving station (fig 2:41, par[0038], [0039]: The transceiver 41 is technically equivalent to the transmitting means); 
a first power supply configured to supply a first amount of power to any of the one or more electrical systems (par[0041]: The larger array of batteries are technically equivalent to the first power supply that are powering the control unit. The majority of power required for signaling and communication is provided by another source technically equivalent to the second power supply); 
a second power supply configured to supply a second amount of power that is greater than the first amount of power to any of the one or more electrical systems (fig 2:26, par[0041], [0042], [0043]: The turbine generator 26. The majority of power required for signaling and communication is provided by the second power supply).
Rogacheva does not explicitly disclose the downhole gauge device comprising: means for selectively enabling one or both of the first and second power supply.
Fripp discloses the downhole gauge device comprising: means for selectively enabling one or both of the first and second power supply (fig 2,3:202, par[0054], [0057]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal. The switching system 202 is configured to selectively transition from a first state where the switching system 202 is an incomplete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is disallowed (e.g., an inactive state) to a second state where the switching system 202 is a complete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is allowed to provide electrical power from the power supply 204 to the electrical load 208 (e.g., an active state) upon receiving and/or experiencing a triggering signal).  
One of ordinary skill in the art would be aware of both the Rogacheva and the Fripp references since both pertain to the field of downhole gauge systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Rogacheva to implement the feature of selectively enabling the power supply as disclosed by Fripp to gain the functionality of transitioning a switching system from an inactive state to an active state to supply power to an electrical load, with the inactive state is characterized as being an incomplete circuit and thereby disallows a route of electrical current flow between a power supply and an electrical load, and with the active state is characterized as being a complete circuit and thereby allows a route of electrical current flow between a power supply and an electrical load in order to perform one or more wellbore servicing operations.

Regarding claim 2, Rogacheva in view of Fripp discloses the downhole gauge device of claim 1 wherein power supplied by the first power supply is sufficient to power an enabling means to enable or disable the second power supply (Fripp par[0041], [0042]: upon receiving the triggering signal, the receiving tool may be transitioned from an inactive state to an active state. in such an active state, the circuit is complete and the route of electrical current flow between the power supply and the electrical load is allowed (e.g., one or more electrical or electronic components receive electrical power from the power source)).  

Regarding claim 3, Rogacheva in view of Fripp discloses the downhole gauge device wherein the first power supply is configured to supply power to the enabling means to maintain the enabling means in a listening condition (Fripp par[0042]: The triggering signal may be generally defined as a signal sufficient to be sensed by a receiver portion of a tool and thereby invoke a response within the tool) for being operable to detect an activation signal and enable the second power supply when the activation signal is detected (Fripp par[0042], [0049]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal technically equivalent to an activation signal. The triggering signal may be effective to induce an electrical response within a receiving tool, upon the receipt thereof, and to transition the receiving tool from a configuration in which no electrical or electronic component associated with the receiving tool receives power from a power source associated with the receiving tool to a configuration in which one or more electrical or electronic components receive electrical power from the power source).  

Regarding claim 4, Rogacheva in view of Fripp discloses the downhole gauge device wherein the second power supply is configured to power the data transmitting means (Fripp par[0057]: The second state where the switching system 202 is a complete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is allowed to provide electrical power from the power supply 204 to the electrical load 208 (e.g., an active state) upon receiving and/or experiencing a triggering signal).  

Regarding claim 5, Rogacheva in view of Fripp discloses the downhole gauge device wherein one or both of the first and second power supplies are configured to supply power to the measurement means (Rogacheva par[0043]: The turbine generator is electrically connected to the communications and control unit 4 and as such electricity generated by the turbine generator 26 is provided to sensor module 43 as part of the communications and control unit 4).  

Regarding claim 7, Rogacheva in view of Fripp discloses the downhole gauge device wherein one or both of the first and second power supply are operable to be selectively enabled based on a predetermined timing schedule (Rogacheva par[0054]) and (Fripp par[0061] and fig 4:354-356, par[0064]: the RC circuit may be configured such that the charge and/or voltage of the one or more capacitors of the RC circuit accumulates over a suitable duration of time to allow power transmission from the power supply 204 to the electrical load 208 technically equivalent to the second state known as the second power supply, as will be disclosed herein. For example, suitable durations of time may be approximately 10 milliseconds (ms) to 120 minutes, and/or any other suitable duration of time, as would be appreciated by one of ordinary skill in the art upon viewing this disclosure).  
  
Regarding claim 10, Rogacheva in view of Fripp discloses the downhole gauge device configured to receive and/or transmit wireless signals (Fripp par[0042], [0043]: The triggering signal may be formed of an electromagnetic (EM) signal, an energy signal, or any other suitable signal type which may be received or sensed by a receiving tool and induce an electrical response. The term "EM signal" refers to wireless signal having one or more electrical and/or magnetic characteristics or properties, for example, with respect to time.), wherein the wireless signals comprise at least one of: acoustic signal (Fripp par[0044]: The triggering signal may be an energy signal. For example, in some embodiments, the triggering signal may comprise a signal from an energy source, for example, an acoustic signal, an optical signal, a magnetic signal), and electromagnetic waves that are propagated via a metallic well structure (Fripp par[0042], [0042], [0044]: The triggering signal may be formed of an electromagnetic (EM) signal, an energy signal, or any other suitable signal type which may be received or sensed by a receiving tool and induce an electrical response. The triggering signal may be an energy signal. For example, in some embodiments, the triggering signal may comprise a signal from an energy source, for example, an acoustic signal, an optical signal, a magnetic signal).  

Regarding claim 11, Rogacheva in view of Fripp discloses the downhole gauge device wherein the first power supply comprises a power transmission signal comprising an electromagnetic wave that has been propagated via the metallic well structure (Rogacheva par[0039]) and (Fripp par[0043]: the term "EM signal" refers to wireless signal having one or more electrical and/or magnetic characteristics or properties, for example, with respect to time.  Additionally, the EM signal may be communicated via a transmitting and/or a receiving antenna (e.g., an electrical conducting material, such as, a copper wire).  For example, the EM signal may be receivable and transformable into an electrical signal (e.g., an electrical current) via a receiving antenna (e.g., an electrical conducting material).  

Regarding claim 17, Rogacheva in view of Fripp discloses the downhole gauge device wherein the first power supply comprises a power generation means that generates power from a flow of fluid through the well (Rogacheva par[0043], [0048]).  

Regarding claim 18, Rogacheva in view of Fripp discloses the downhole gauge device further comprising a data receiving means for receiving data transmitted by a second downhole gauge device (Rogacheva par[0038]), and, wherein the transmitting means is configured to transmit the data received by the data receiving means to a third downhole gauge device and/or a receiving station (Rogacheva fig 1:31, par[0038], [0039]).  
  
Regarding claim 22, Rogacheva discloses a communication system for use with a well, the system comprising: 
a downhole gauge device for use in a well (fig 1-2), the downhole gauge device comprising: 
one or more electrical systems (fig 1:2& fig 2:2, par[0036], [0038]) including at least one measurement means for obtaining measurement data (fig 2:43, par[0038]: The sensor module 43 is technically equivalent to the measuring means that collects pressure as a measurement data) and a data transmitting means configured to transmit measurement data to a receiving station (fig 2:41, par[0038], [0039]: The transceiver 41 is technically equivalent to the transmitting means); 
a first power supply configured to supply a first amount of power to any of the one or more electrical systems (par[0041]: The larger array of batteries are technically equivalent to the first power supply that are powering the control unit. The majority of power required for signaling and communication is provided by another source technically equivalent to the second power supply); 
a second power supply configured to supply a second amount of power that is greater than the first amount of power to any of the one or more electrical systems (fig 2:26, par[0041], [0042], [0043]: The turbine generator 26. The majority of power required for signaling and communication is provided by the second power supply), the downhole gauge device positioned within the well; and 
at least one receiving station configured to be deployed at a top of the well (fig 1:31, par[0038], [0039]), and further configured to receive data signals from the downhole gauge device (par[0038], [0039]).
Rogacheva does not explicitly disclose the downhole gauge device comprising: means for selectively enabling one or both of the first and second power supply.
Fripp discloses the downhole gauge device comprising: means for selectively enabling one or both of the first and second power supply (fig 2,3:202, par[0054], [0057]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal. The switching system 202 is configured to selectively transition from a first state where the switching system 202 is an incomplete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is disallowed (e.g., an inactive state) to a second state where the switching system 202 is a complete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is allowed to provide electrical power from the power supply 204 to the electrical load 208 (e.g., an active state) upon receiving and/or experiencing a triggering signal). 
One of ordinary skill in the art would be aware of both the Rogacheva and the Fripp references since both pertain to the field of downhole gauge systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Rogacheva to implement the feature of selectively enabling the power supply as disclosed by Fripp to gain the functionality of transitioning a switching system from an inactive state to an active state to supply power to an electrical load, with the inactive state is characterized as being an incomplete circuit and thereby disallows a route of electrical current flow between a power supply and an electrical load, and with the active state is characterized as being a complete circuit and thereby allows a route of electrical current flow between a power supply and an electrical load in order to perform one or more wellbore servicing operations.

Regarding claim 24, Rogacheva in view of Fripp discloses a communication system wherein the at least one receiving station is further configured to embed an activation signal into a activation-embedded power transmission signal (Fripp par[0042], [0049]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal technically equivalent to an activation signal. The triggering signal may be effective to induce an electrical response within a receiving tool, upon the receipt thereof, and to transition the receiving tool from a configuration in which no electrical or electronic component associated with the receiving tool receives power from a power source associated with the receiving tool to a configuration in which one or more electrical or electronic components receive electrical power from the power source) and to transmit the activation-embedded power transmission signal to the downhole gauge device(Fripp par[0042], [0049]), wherein the downhole gauge device is configured to transmit data to the receiving station when the downhole gauge device receives the activation- embedded power transmission signal (Rogacheva par[0038], [0039]).  

Regarding claim 25, Rogacheva discloses a method of operating a downhole gauge device located in a well, a first power supply of the downhole gauge device (par[0041]: The larger array of batteries are technically equivalent to the first power supply that are powering the control unit. The majority of power required for signaling and communication is provided by another source technically equivalent to the second power supply); and 
a second power supply of the downhole gauge device (fig 2:26, par[0041], [0042], [0043]: The turbine generator 26. The majority of power required for signaling and communication is provided by the second power supply), 
wherein the second power supply is configured to supply a greater amount of power than the first power supply (fig 2:26, par[0041], [0042], [0043]: The turbine generator 26. The majority of power required for signaling and communication is provided by the second power supply); and 
further comprising the steps of obtaining measurement data (fig 2:43, par[0038]: The sensor module 43 is technically equivalent to the measuring means that collects pressure as a measurement data) using measurement means and transmitting data to a receiving station using a data transmitting means (fig 2:41, par[0038], [0039]: The transceiver 41 is technically equivalent to the transmitting means).  
Rogacheva does not explicitly disclose the method comprising steps of selectively enabling one or both of the first and second power supply.
Fripp discloses the method comprising steps of selectively enabling one or both of the first and second power supply (fig 2,3:202, par[0054], [0057]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal. The switching system 202 is configured to selectively transition from a first state where the switching system 202 is an incomplete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is disallowed (e.g., an inactive state) to a second state where the switching system 202 is a complete circuit and a route of electrical current between the power supply 204 and the electrical load 208 is allowed to provide electrical power from the power supply 204 to the electrical load 208 (e.g., an active state) upon receiving and/or experiencing a triggering signal). 
One of ordinary skill in the art would be aware of both the Rogacheva and the Fripp references since both pertain to the field of downhole gauge systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Rogacheva to implement the feature of selectively enabling the power supply as disclosed by Fripp to gain the functionality of transitioning a switching system from an inactive state to an active state to supply power to an electrical load, with the inactive state is characterized as being an incomplete circuit and thereby disallows a route of electrical current flow between a power supply and an electrical load, and with the active state is characterized as being a complete circuit and thereby allows a route of electrical current flow between a power supply and an electrical load in order to perform one or more wellbore servicing operations.

Regarding claim 27, Rogacheva in view of Fripp discloses the method further comprising the step of powering an enabling means by the first power supply for maintaining the enabling means in a listening condition (Fripp par[0042]: The triggering signal may be generally defined as a signal sufficient to be sensed by a receiver portion of a tool and thereby invoke a response within the tool) for being operable to detect an activation signal and enable the second power supply when the activation signal is detected (Fripp par[0042], [0049]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal technically equivalent to an activation signal. The triggering signal may be effective to induce an electrical response within a receiving tool, upon the receipt thereof, and to transition the receiving tool from a configuration in which no electrical or electronic component associated with the receiving tool receives power from a power source associated with the receiving tool to a configuration in which one or more electrical or electronic components receive electrical power from the power source).  

Regarding claim 28, Rogacheva in view of Fripp discloses the method further comprising the step of transmitting an activation signal from the receiving station to the downhole gauge device (Fripp par[0052]: the receiving unit 206 may be generally configured to passively receive and/or passively sense a triggering signal. The receiving unit 206 may be configured to convert an energy signal (e.g., a triggering signal) to a suitable output signal, for example, an electrical signal sufficient to activate the switching system 202), wherein at least one of the first and second power supply is enabled when the downhole gauge device receives the activation signal (Fripp par[0049]: The receiver system 200 may be configured to transition a switching system from an inactive state to an active state to supply power to an electrical load, in response to the triggering signal. In the active state the tool may be configured to provide and/or consume power, for example, to perform one or more wellbore servicing operations, as will be disclosed herein.  The active state may also be characterized as being a complete circuit and thereby allows a route of electrical current flow between a power supply and an electrical load).  

Regarding claim 29, Rogacheva in view of Fripp discloses the method wherein the first power supply comprises an electrical power transmission signal transmitted to the downhole gauge device from the receiving station as electromagnetic waves via a metallic structure of the well (Rogacheva par[0039]) and (Fripp par[0043]: the term "EM signal" refers to wireless signal having one or more electrical and/or magnetic characteristics or properties, for example, with respect to time.  Additionally, the EM signal may be communicated via a transmitting and/or a receiving antenna (e.g., an electrical conducting material, such as, a copper wire).  For example, the EM signal may be receivable and transformable into an electrical signal (e.g., an electrical current) via a receiving antenna (e.g., an electrical conducting material).  

Regarding claim 30, Rogacheva in view of Fripp discloses the method further comprising the step of embedding an activation signal into the electrical power transmission signal (Rogacheva par[0042], [0043]: the triggering signal may be formed of an electromagnetic (EM) signal, an energy signal, or any other suitable signal type which may be received or sensed by a receiving tool and induce an electrical response. The term "EM signal" refers to wireless signal having one or more electrical and/or magnetic characteristics or properties, for example, with respect to time).

2.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogacheva in view of Fripp, and further in view of da Fonseca (US2017/0271992A1).
Regarding claim 12, Rogacheva in view of Fripp does not explicitly disclose the downhole gauge device wherein the first power supply comprises a rechargeable electrical storage device operable to recharge using power of the power transmission signal. 
da Fonseca discloses the downhole gauge device wherein the first power supply comprises a rechargeable electrical storage device operable to recharge using power of the power transmission signal (Da Fonseca fig 2:216, par[0030], [0031]: The storage device 216 can store a portion of the energy from the DC signal technically equivalent to the power of the power transmission signal.  In some examples, the secondary side 204 can include a load 218.  An example of the load 218 can include a sensor or an electronic device (e.g., of a well tool). The load 218 can be electrically coupled to the rectifier 214 or the storage device 216.  The storage device 216 can supply the load 218 with power when the switch 210 is closed. The current can be delivered to storage device 216, which can recharge the storage device 216).  
One of ordinary skill in the art would be aware of the Rogacheva, Fripp and da Fonseca references since all pertain to the field of downhole gauge systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Rogacheva to implement a rechargeable electrical storage device as disclosed by da Fonseca to gain the functionality of providing a storage device that stores a portion of the energy from the DC signal that is used simultaneously as a primary supplier of power to the well tools and sensors for measuring well system parameters, such as temperature, pressure, resistivity, or sound levels.

Regarding claim 13, Rogacheva in view of Fripp and da Fonseca discloses the downhole gauge device wherein the rechargeable electrical storage device is operable to receive a trickle charge via the power transmission signal (da Fonseca fig 2:216, [0031]: The storage device 216 can store a portion of the energy from the DC signal technically equivalent to the power of the power transmission signal.  In some examples, the secondary side 204 can include a load 218. The storage device 216 can supply the load 218 with power when the switch 210 is closed. The current can be delivered to storage device 216, which can recharge the storage device 216).  

3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogacheva in view of Fripp, and further in view of Leslie (US2019/0089028A1).
Regarding claim 14, Rogacheva in view of Fripp does not explicitly disclose the downhole gauge device wherein the second power supply comprises at least one reserve battery that is operable to be enabled and configured to be substantially inert before being enabled.
Leslie discloses the downhole gauge device wherein the second power supply comprises at least one reserve battery that is operable to be enabled and configured to be substantially inert before being enabled (fig 2:202, par[0014], [0031]: The thermal battery 202 may serve as the secondary, or reserve, battery for the actuator 204.  The thermal battery 202 may include a solid-state electrolyte that maintains a solid state at ambient temperatures in the wellbore. The thermal battery 202 may remain inert when the electrolyte is in its solid state to preserve the full power capacity of the thermal battery 202 without the thermal battery 202 depleting over time).  
  One of ordinary skill in the art would be aware of the Rogacheva, Fripp and Leslie references since all pertain to the field of downhole gauge systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downhole inductive coupling system of Rogacheva to implement a reserve battery as disclosed by Leslie to gain the functionality of providing a long storage of energy and reducing self-discharge by using a primary battery where part is isolated until the battery needs to be used, and is inert until it is activated.

Conclusion
Patent 4866607 to Anderson discloses a self-contained downhole gauge system of the present invention 
includes both software and hardware monitoring of changes in the sampled parameter or condition, wherein the present invention also includes a plurality of different electronic circuits which can be separately or independently powered up and powered down to conserve the internal power supply.  The present invention also includes means by which different resolutions can be selected dependent upon correspondingly selected sample rates.
US2014/0335712A1 to Semple discloses a present electrical connection system may be used, for example, to 
supply high-voltage electrical power to the motor of an ESP. This connection system is designed to provide a simple and extremely robust means to connect a power cable to the ESP. This technology can easily be adapted to provide the same type of functionality to low power applications such as tubing encapsulated conductor (TEC) wires used in downhole gauges or electrical control lines for other downhole tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685